Citation Nr: 1213906	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and N.M.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1968 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2010, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard the Veteran was examined and an opinion was rendered.  The case has been returned to the Board and is ready for further review.  


FINDING OF FACT

The Veteran has PTSD that is attributable to military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2011).  

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

To have engaged in combat with the enemy, a Veteran must have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  Mere service in a combat zone does not establish that a Veteran engaged in combat with the enemy.  Service department evidence that a Veteran engaged in combat or was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6257 (2000). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39845 (July 13, 2010).

The Veteran claims that his PTSD is due to combat stressors while in Vietnam during the TET offensive.  He reports that he witnessed the death of a soldier who had stepped on a land mine and that he was required to recover dead VC in Qyi Nhon in 1968.  A DD-214 reflects that the Veteran received the Vietnam Service Medal, the Vietnam Campaign Medal, and two overseas bars; however, no actual combat decoration is reflected.  The Form reflects that he served "overseas" for one year and 11 days, and was attached to the US Army of the Pacific (USARPAC) during the entire time overseas.  He was an infantryman with light-weapons Military Operational Specialty Code of 11B20.  The Form also reflects that while in Vietnam, he was attached to Company "D", 84th EBC, APO SF 96316. 

The STRs document the Veteran's presence in Vietnam, at least from January 23, 1969, through July 1969, as he received dental or medical care in South Vietnam on those dates.  The STRs, like the DD-214, also reflect that while in Vietnam, the Veteran was attached to Company "D", 84th EBC, APO SF 96316. The STRs further reflect that while in South Vietnam, he was seen at the "Phu Thanh dental clinic" and at a facility named "17th Field Hospital." 

Information in the claims file reflects that the 84th "EBC" is the present nomenclature for the 84th Engineer Battalion (Construction). T he unit itself was deployed to South Vietnam in 1965 and departed in 1972. During the Veteran's Vietnam tour, his unit was headquartered at Qui Nhon, South Vietnam. 

The Board located a unit history that mentions that the battalion saw "combat in Vietnam."  The battalion was involved in road construction, landmine clearing, and other tasks.  The Board's research further reflects that a medical facility named "17th Field Hospital" was located at An Khe during the Veteran's tour of duty. The zip-code mentioned above, APO SF 96316, identifies Tuy Hoa Air Base, near An Khe. Both of these locations, An Khe and Tuy Hoa Air Base, are in the "Central Highlands" of [then] the Republic of South Vietnam. Qui Nhon is a coastal city near Tuy Hoa and An Khe.  The RO has accepted combat participation by the Veteran and that the stressor was conceded.  

There are diagnoses of PTSD in the file as well as diagnoses of depression   In October 1995, private records show that PTSD was diagnosed after the Veteran complained of flashbacks due to Vietnam.  VA outpatient records show findings of PTSD on several occasions.  PTSD was diagnosed in October 2005 by a VA psychiatrist.  The Veteran became tearful and was unable to talk about Vietnam.  In November 2008, a VA psychologist diagnosed PTSD when the Veteran reported grieving the men lost in Vietnam.  In a January 2008 letter, a VA psychologist reported that the Veteran has severe and chronic PTSD and that he had been treating the Veteran since March 2006.  On VA examination in June 2010, the examiner, a clinical psychologist diagnosed major depression.  

In a November 2011 letter, a VA psychiatrist stated that she had been treating the Veteran who has related to her life-threatening combat stressors while he was in Vietnam including mortar attacks and witnessing death and destruction.  She stated that it was her clinical impression that the Veteran had PTSD and that she was one of five different psychiatrists who diagnosed PTSD.  She stated that it was her clinical opinion that the Veteran had PTSD secondary to his traumatic experience in Vietnam.  

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  The Board finds that the evidence shows a diagnosis of and treatment for PTSD by both a VA psychologist and a VA psychiatrist based upon the Veteran's fear of hostile military or terrorist acts during his service.  The Veteran's stressors have been verified.  Both a VA psychiatrist and a psychologist diagnosed the Veteran with PTSD based on his reported stressors and upon fear of hostile military or terrorist acts during his service.  

A VA opinion was offered by a VA family physician.  The examiner stated that the Veteran did not fulfill the diagnostic requirements for PTSD that is caused by or the result of military service.  It was stated that he did meet the criteria for major depressive disorder.  The rationale was that the Veteran's inability to describe traumatic military experiences or expound upon the symptoms of PTSD failed to fulfill the diagnostic requirements for the diagnosis of PTSD.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Here while the Veteran has been diagnosed with other psychiatric disorders, he has confirmed diagnoses of PTSD related to his verified combat stressor.  The Board finds that the evidence shows that the Veteran has PTSD as a result of his military service and as a result of fear of hostile military or terrorist acts during his service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


